UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 29, 2015 KEARNY FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) Maryland 001-37399 30-0870244 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(973) 244-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Securities Holders The Annual Meeting of Stockholders of Kearny Financial Corp. (the “Company”) was held on October 29, 2015.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the Proxy Statement.Of the 93,528,092 shares outstanding and entitled to vote, 82,560,349 shares were present at the meeting in person or by proxy.The final results of the stockholders vote are as follows: 1. Election of directors For Withheld Abstentions Broker Non-Votes Craig L. Montanaro Leopold W. Montanaro John N. Hopkins 2. The ratification of the appointment of BDO USA, LLP as the Company’s independent auditor for the fiscal year ending June 30, 2016 Shares Voted For Shares Voted Against Abstentions Broker Non-votes ¾ 3. An advisory, non-binding resolution to approve the Company’s executive compensation as described in the Proxy Statement Shares Voted For Shares Voted Against Abstentions Broker Non-votes 4. An advisory, non-binding proposal with respect to the frequency that shareholders will vote on the Company’s executive compensation as described in the Proxy Statement 1 Year 2 Years 3 Years Abstentions Broker Non-Votes Item 8.01Other Events On October 30, 2015, the Company issued a press release announcing the results of its 2015 Annual Meeting of Stockholders.A copy of the press release is attached as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) (d) Shell Company Transactions.Not applicable. Exhibits. Exhibit No.Description 99.1 Press release dated October 30, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. KEARNY FINANCIAL CORP. DATE: October 30, 2015 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
